Reason for Allowance 
 1.	    Claims 1-20 are considered allowable since no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims, including:
“a first switching fabric at a first site; a second switching fabric at a second site, wherein the first site is at a different geographic location than the second site, wherein the first switching fabric and the second switching fabric are communicatively coupled via a public network; and wherein the first switching fabric is configured to: receive a packet from a first host at the first site, the packet comprising (i) a destination of a second host at the second site and (ii) a first source identifier value for a first endpoint group (EPG) as defined by a namespace of the first site, wherein the first host is assigned to the first EPG; wherein the second switching fabric is configured to: receive the packet via the public network from the first switching fabric; and forward the packet to the second host after the first source identifier value in the packet is translated to a second source identifier value for a second EPG as defined by a namespace of the second site..”

Conclusion
2.         Any inquiry concerning this communication or earlier communications from the examiner
should be directed to SAMINA F CHOUDHRY whose telephone number is (571)270-7102. The
examiner can normally be reached on Monday - Friday 8:00 AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged
to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization
where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent

may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462